UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-24002 CENTRAL VIRGINIA BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1467806 (I.R.S. Employer Identification No.) 2036 New Dorset Road, Post Office Box 39 Powhatan, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(804) 403-2000 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate web site, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 11, 2010 Common stock, par value $1.25 CENTRAL VIRGINIA BANKSHARES, INC. QUARTERLY REPORT ON FORM 10-Q INDEX Part I.Financial Information Page No. Item 1 Financial Statements Consolidated Balance Sheets - June 30, 2010 (Unaudited) and December 31, 2009 3 Consolidated Statements of Operations – Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Stockholders’ Equity - Six Months Ended June 30, 2010 and 2009 (Unaudited) 5 Consolidated Statements of Cash Flows - Six Months Ended June 30, 2010 and 2009 (Unaudited) 6 Notes to Consolidated Financial Statements - June 30, 2010 and 2009 (Unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures About Market Risk 41 Item 4 Controls and Procedures 41 Part II.Other Information Item 1 Legal Proceedings 43 Item 1A Risk Factors 43 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3 Defaults Upon Senior Securities 44 Item 4 Removed and Reserved 44 Item 5 Other Information 44 Item 6 Exhibits 44 2 PART I FINANCIAL INFORMATION ITEM 1FINANCIAL STATEMENTS CENTRAL VIRGINIA BANKSHARES, INC. CONSOLIDATED BALANCE SHEETS June 30, 2010 and December 31, 2009 (Dollars in thousands except share amounts) June 30, 2010 December 31, 2009 ASSETS (Unaudited) (Audited) Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Securities available for sale at fair value Securities held to maturity at amortized cost(fair value 2010- $2,587 ; 2009- $4,526) Total securities Mortgage and SBA loans held for sale Loans, net of unearned income Less allowance for loan losses ) ) Net loans Bank premises and equipment, net Accrued interest receivable Deferred income taxes Other real estate owned, net of valuation allowance of $120 and $0, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Non-interest bearing demand deposits $ $ Interest bearing demand deposits and NOW accounts Savings deposits Time deposits, $100,000 and over Other time deposits Total deposits Securities sold under repurchase agreements FHLB borrowings Capital trust preferred securities Accrued interest payable Other liabilities Total liabilities $ $ STOCKHOLDERS’ EQUITY Preferred stock, $1.25 par value, $1,000 liquidation value, 1,000,000 shares authorized and 11,385 shares issued and outstanding $ $ Common stock, $1.25 par value; 30,000,000 shares authorized; 2,622,529 and 2,618,346 shares issued and outstanding, respectively Common stock warrant Discount on preferred stock ) ) Surplus Retained earnings (deficit) ) Accumulated other comprehensive loss, net ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements. 3 CENTRAL VIRGINIA BANKSHARES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest income: Interest and fees on loans $ Interest on securities and federal funds sold: U.S. Government Treasury notes, agencies and corporations States and political subdivisions Corporate and other Interest on federal funds sold 6 3 14 9 Total interest income Interest expense: Interest on deposits Interest on borrowings: Securities sold under repurchase agreements 5 72 13 FHLB borrowings Short term borrowings - - - Capital trust preferred securities 52 51 91 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Deposit fees and charges Other service charges, commission and fees Increase in cash surrender value of life insurance Realized gains on available for sale securities Other operating income 53 57 Total non-interest income Non-interest expense: Salaries and benefits Occupancy expenses Furniture and equipment expenses FDIC insurance expense Loss on securities write-down (1) 11 87 Loss on devaluation of other real estate owned - - Other operating expenses Total non-interest expenses (Loss) income before income taxes ) ) ) Income tax (benefit) expense ) ) ) 82 Net (loss) income $ ) $ ) $ ) $ Effective dividends accrued on preferred stock Net (loss) available to common stockholders’ $ ) $ ) $ ) $ ) (Loss) per common share, basic $
